DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, and 25-41 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 04/15/2022 are acknowledged.  Claims 25 and 27-31 remain withdrawn, as being drawn to an unelected invention or specie. Claims 38-41 are withdrawn based on original presentation. Claims under consideration in the instant office action are claims 1, 2, 26, and 32-37.
 Applicants' arguments, filed 04/15/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 26, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Podolsky (US 2003/0148949) in view of Kunin (US 9,155,915), Jitpraphai (US 2010/0226948), and Dellamary (US 7,871,598).
Rejection
Podolsky is drawn towards methods for treating and preventing damage to the epidermis and dermis that can result from traumatic, infective, physiologic, or pathologic causes (e.g. acne) by topical administration of trefoil peptides in combination with antimicrobial agents, anti-inflammatory agents, and analgesics (see abstract; paragraphs 0002, 0007, 0008).  Regarding claims 1 and 2, Podolsky teaches such treatments comprising a second therapeutic regimen including budenoside, a steroid, and itraconazole, an anti-fungal (claims 1, 11, 16, 19).  Podolsky teaches secondary agents can be administered in different compositions, and as a consequence it would follow that one of ordinary skill in the art would administer one of the secondary agents, such as budenoside, before other agents such as itraconazole.  Regarding claim 2, Podolsky teaches actives in an amount of 1%, 1.5 to 5%, and 4%, and as a consequence one of ordinary skill in the art would formulate other actives in similar amounts (paragraphs 0072, Examples 1-4).
Podolsky does not teach an ointment further comprising PEG-8 and PEG-75, water, Spiraea ulmaria flower extract, and zinc acetate.
Kunin is drawn towards anti-aging compositions with anti-irritant properties that can comprise anti-inflammatory agents such as spiraea ulmaria flower extract and a moisturizing complex (see abstract).  Kunin teaches that spiraea ulmaria flower extract can be formulated in an amount of 0.1 to 10.0% (col. 3, lines 37-55).  Kunin teaches such compositions further comprising water (col. 5, lines 1-4).
Jitpraphai is drawn towards compositions for the treatment of acne (see abstract).  Jitpraphai teaches such compositions comprising humectants including PEG-8, PEG-75, and propylene glycol, and astringents including zinc acetate (paragraphs 0040, 0047).
Dellamary is drawn towards powder compositions comprising microparticles of active agents, including budenoside (claims 1, 10).  Dellamary teaches such powders can be applied in suspensions for vaginal or rectal delivery (col. 10, lines 28-38).
It would have been obvious to one of ordinary skill in the art to treat a body surface wherein the ointment further comprises PEG-8 and PEG-75, water, Spiraea ulmaria flower extract, and zinc acetate, as suggested by Kunin and Jitpraphai, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since such components are formulated for aiding anti-inflammatory and anti-acne effects, and one of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
	Therefore, it would have been prima facie obvious to combine PEG-8, PEG-75, propylene glycol, spiraea ulmaria flower extract, and zinc acetate in a formulation to treat acne and inflammation.
	It would have been obvious to one of ordinary skill in the art to administer budesonide in powder form since such a delivery system provides higher stability as taught by Dellamary (col. 1, lines 15-25), with a reasonable expectation of success absent evidence of criticality of the particular steps. 
Regarding the limitation in an amount between about 0.001 % and about 50% by weight of the topical composition, Podolsky teaches actives in an amount of 1%, 1.5 to 5%, and 4%, and as a consequence one of ordinary skill in the art would formulate other actives in similar amounts (paragraphs 0072, Examples 1-4).  Kunin teaches that spiraea ulmaria flower extract can be formulated in an amount of 0.1 to 10.0% (col. 3, lines 37-55).  Even though the range for dosages as taught by Podolsky and Kunin are not the same as the claimed dosages, Podolsky and Kunin does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosages in order to increase the efficacy of the compositions.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Response to Arguments
Applicant argues that Podolsky is silent with respect to administration of a budesonide powder to an acne lesion or administration of a topical over the powder.  The Examiner respectfully disagrees since Jitpraphai is drawn towards compositions for the treatment of acne (see abstract).  Dellamary is drawn towards powder compositions comprising microparticles of active agents, including budenoside (claims 1, 10).  Podolsky teaches such treatments comprising a second therapeutic regimen including budenoside, a steroid, and itraconazole, an anti-fungal (claims 1, 11, 16, 19).  Given the teachings of Jitpraphai, Dellamary, and Podolsky, one of ordinary skill in the art would have been motivated to administer a budesonide powder to an acne lesion or administration of a topical over the powder.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that Kunin also fails to teach or suggest, whether alone or together with Podolsky and Jitpraphai, administration of a budesonide powder, administration of the anti-aging composition including Spiraea ulmaria flower extract over the budesonide powder, or utilization of Spiraea ulmaria flower extract for such a composition.  The Examiner respectfully disagrees since Podolsky is drawn towards methods for treating and preventing damage to the epidermis and dermis that can result from traumatic, infective, physiologic, or pathologic causes (e.g. acne) by topical administration of trefoil peptides in combination with antimicrobial agents, anti-inflammatory agents, and analgesics (see abstract; paragraphs 0002, 0007, 0008).  Podolsky teaches such treatments comprising a second therapeutic regimen including budenoside, a steroid, and itraconazole, an anti-fungal (claims 1, 11, 16, 19).  Given that Kunin teaches anti-aging compositions with anti-irritant properties that can comprise anti-inflammatory agents such as spiraea ulmaria flower extract and a moisturizing complex (see abstract), one of ordinary skill in the art would have been motivated to administer a composition including Spiraea ulmaria flower extract over the budesonide powder.
Applicant also argues that Jitpraphai fails to teach or suggest, whether alone or together with Podolsky and Kurnin, topical administration of a budesonide powder or administration of the benzoyl peroxide impregnated material or a composition including PEG-8, PEG-75, zinc acetate, and propylene glycol over budesonide powder.  The Examiner respectfully disagrees since the claimed invention is not drawn towards a benzoyl peroxide impregnated material.  Dellamary is drawn towards powder compositions comprising microparticles of active agents, including budenoside (claims 1, 10).  Podolsky is drawn towards methods for treating and preventing damage to the epidermis and dermis that can result from traumatic, infective, physiologic, or pathologic causes (e.g. acne) by topical administration of trefoil peptides in combination with antimicrobial agents, anti-inflammatory agents, and analgesics (see abstract; paragraphs 0002, 0007, 0008).  Podolsky teaches such treatments comprising a second therapeutic regimen including budenoside, a steroid, and itraconazole, an anti-fungal (claims 1, 11, 16, 19).  Kunin is drawn towards anti-aging compositions with anti-irritant properties that can comprise anti-inflammatory agents such as spiraea ulmaria flower extract and a moisturizing complex (see abstract).  Jitpraphai is drawn towards compositions for the treatment of acne (see abstract).  Jitpraphai teaches such compositions comprising humectants including PEG-8, PEG-75, and propylene glycol, and astringents including zinc acetate (paragraphs 0040, 0047).  One of ordinary skill in the art would thus be motivated to administer a budenoside powder as taught by Dellamary and Podolsky in conjunction with the composition rendered obvious by Kunin and Jitpraphai, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Applicant also argues that Dellamary does not teach that the metal lipid-ion complex powder provides any relevant stability with respect to administration of such powder, much less budesonide. Dellamary also does not teach that the metal lipid-ion complex powder provides any stability or other benefit for delivery purposes with respect to vaginal or rectal administration in a suspension.  The Examiner respectfully disagrees since Dellamary is drawn towards powder compositions comprising microparticles of active agents, including budenoside (claims 1, 10), and that the powder formulations of Dellamary do possess improved stability (col. 5, lines 1-65).  Although Dellamary does disclose the powder in suspensions, Dellamary is not limited to such embodiments, and does teach powdered formulations in dry powder form (col. 10, lines 28-31).  Given that Dellamary does teach such formulations for vaginal or anal (i.e. rectal) administration (10, lines 34-38), one of ordinary skill in the art would have been motivated to administer a budenoside powder via vaginal or rectal administration.

Conclusion
Claims 1, 2, 26, and 32-37 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629